 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LUCY ATAYDE,                                        Case No. 1:16-cv-00398-DAD-SAB

12                  Plaintiff,                           ORDER DENYING STIPULATION FOR
                                                         ORDER SHORTENING TIME
13           v.
                                                         (ECF No. 130)
14   NAPA STATE HOSPITAL, et al.,

15                  Defendants.

16

17          On May 14, 2019, Intervenors Ai Qiong Zhong, W.L., and Mai Chau (“Intervenors”),

18 who are plaintiffs in a related matter, filed a motion to intervene for the purpose of modifying the

19 protective order entered in this matter in order to obtain certain discovery. (ECF No. 128.) On
20 May 14, 2019, the Intervenors also filed a stipulation for an order shortening the time to hear the

21 motion to intervene. (ECF No. 130.) The Court notes that the stipulation appears to only be

22 signed on behalf of the Intervenors, and some, but not all, of the Defendants in this matter. (ECF

23 No. 130.)      Additionally, the filing does not comply with the Local Rules pertaining to

24 applications to shorten time, which requires such applications to “set forth by affidavit of counsel

25 the circumstances claimed to justify the issuance of an order shortening time.” L.R. 144(e).

26 Further, “[e]x parte applications to shorten time will not be granted except upon affidavit of
27 counsel showing a satisfactory explanation for the need for the issuance of such an order and for

28 the failure of counsel to obtain a stipulation for the issuance of such an order from other counsel


                                                     1
 1 or parties in the action.” Id.

 2          Accordingly, IT IS HEREBY ORDERED that the stipulation requesting an order

 3 shortening time (ECF No. 130) is DENIED without prejudice.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     May 21, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
